Title: From Alexander Hamilton to George Washington, 11 June 1794
From: Hamilton, Alexander
To: Washington, George


Treasury Department, June 11, 1794. “The second instalment on the loan of two millions of Dollars, made of the Bank of the United States, having become due in the month of December last, I have the honor to request that you will be pleased to authorise me, to carry into effect an Act of Congress passed this Session, entitled, ‘an Act providing for the payment of the second instalment due on a loan made of the Bank of the United States.’”
